Title: Estimate of British Troops. Military, 1775-1783, January 1781
From: Washington, George
To: 


                        
                            
                                c. January 1781
                            
                        
                        Estimate of the Enemy’s force at New York Jany 1781
                        
                            
                                 
                                Brith Grenadrs 2 Batns
                                 
                                
                                750
                            
                            
                                
                                Light Inf. 2 Do
                                
                                
                                750
                            
                            
                                
                                4 Battns Hessn Grendrs
                                
                                
                                1200
                            
                            
                                
                                22 British Regimt
                                
                                
                                250
                            
                            
                                
                                37 Ditto Ditto
                                
                                
                                250
                            
                            
                                
                                42 Ditto 2 Battns
                                
                                
                                400
                            
                            
                                
                                43 Ditto
                                
                                
                                250
                            
                            
                                
                                57 Ditto
                                
                                
                                250
                            
                            
                                
                                54 Ditto
                                
                                
                                300
                            
                            
                                
                                New Scotch Regimts
                                
                                
                                
                            
                            
                                
                                76
                                
                                
                                400
                            
                            
                                
                                80
                                
                                
                                400
                            
                            
                                
                                Provls 150 each
                                
                                
                                450
                            
                            
                                
                                Ludlows
                                
                                
                                
                            
                            
                                
                                Buskirks
                                
                                
                                
                            
                            
                                
                                Bartons
                                
                                
                                
                            5650
                            Brought up5650
                                
                                Anspach 2 Battns
                                
                                
                                800
                            
                            
                                
                                350 each
                                
                                
                                
                            
                            
                                
                                Landgraves
                                
                                
                                
                            
                            
                                
                                Donops
                                
                                
                                
                            
                            
                                
                                DuCorps
                                
                                
                                
                            
                            
                                
                                Bureaus
                                
                                
                                
                            
                            
                                
                                Prince Hereditary
                                
                                
                                
                            
                            
                                
                                Hessian Jagers
                                
                                
                                
                            
                            
                                
                                Prince Charles
                                
                                
                                2450
                            
                            
                                
                                B. and Hessn Artillery
                                
                                
                                
                            
                            
                                
                                Part of the 17th Dragoons
                                
                                
                                
                            
                            
                                
                                A few Hessn Chassrs Mountd
                                
                                
                                
                            
                            
                                
                                Delancys free booters
                                
                                
                                
                                     300
                                
                            
                            
                                
                                
                                
                                Total 
                                 9200
                            
                        
                        Militia & Refugees 3000

                        British force in So. Carolina & Georgia
                        
                            
                                 
                                7th Regiment
                                 
                                250
                                 
                                
                            
                            
                                
                                23 after the affair of Cambdn
                                
                                247
                                
                                
                            
                            
                                
                                33 Ditto Do
                                
                                215
                                
                                
                            
                            
                                
                                63 It has suffd in sevl
                                
                                
                                
                                
                            
                            
                                
                                 encountrs
                                
                                200
                                
                                
                            
                            
                                
                                64
                                
                                250
                                
                                
                            
                            
                                
                                71 After theAaffr of Cambden
                                
                                185
                                
                                
                            
                            
                                
                                Rawdons Irish Voluntrs
                                
                                204
                                
                                
                            
                            
                                
                                Accg to intercepd 
                                
                                
                                
                                
                            
                            
                                
                                Letters are redd to
                                
                                150
                                
                                
                            
                            
                                
                                1st Bat. Delancy’s 
                                
                                
                                
                                
                            
                            
                                
                                 2 Do Do
                                
                                
                                
                                
                            
                            
                                
                                 3 Do Skinners
                                
                                
                                
                                
                            
                            
                                
                                Browns or P. of Waless
                                
                                
                                
                                
                            
                            
                                
                                Tarletons Legion after Camdn
                                
                                246
                                
                                
                            
                            
                                
                                Hessns supd 250 ea.
                                
                                
                                
                                
                            
                            
                                
                                Weissenback
                                
                                
                                
                                
                            
                            
                                
                                Trumback
                                
                                
                                
                                
                            
                            
                                
                                Detforth
                                
                                
                                
                                
                            
                            
                                
                                Huyne
                                
                                1000
                                
                                
                            
                            
                                
                                A Corps of L.Itry after 
                                
                                
                                
                                
                            
                            
                                
                                Camdn 
                                
                                120
                                
                                
                            
                            3067Brought up3067
                                
                                Leslies Reinforcemt
                                
                                
                                
                                
                            
                            
                                
                                2 Battns Guards
                                
                                700
                                
                                
                            
                            
                                
                                Fannings Regt
                                
                                250
                                
                                
                            
                            
                                
                                2 Comps. 84th
                                
                                80
                                
                                
                            
                            
                                
                                82 Regt New Scot
                                
                                400
                                
                                
                            
                            
                                
                                Boses Hessn Regt
                                
                                350
                                
                                
                            
                            
                                
                                Detachts from Provl Cos.
                                
                                
                                     150
                                
                                
                                1930
                            
                            
                                
                                Arnolds Reinft
                                
                                
                                
                                
                            
                            
                                
                                38th British
                                
                                250
                                
                                
                            
                            
                                
                                Queens Rangers
                                
                                400
                                
                                
                            
                            
                                
                                Robinsons
                                
                                
                                    150
                                
                                
                                
                            
                            
                                
                                
                                
                                800
                                
                                
                            
                            
                                
                                Drafts from difft Co.
                                
                                700
                                
                                
                                    1500
                                
                            
                            
                                
                                
                                
                                 Total
                                
                                6497
                            
                            
                                
                                New York
                                
                                9200
                                
                                
                            
                            
                                
                                Militia &ca
                                
                                
                                    3000 
                                
                                
                                
                                    12200
                                
                            
                            
                                
                                No. & So. Armies
                                
                                
                                
                                
                                    18697
                                
                            
                        
                        The following estimate of the Enemy’s force to the Southward is taken from a letter of Govr Rutledges of
                            the 8th of December 1780

                        
                            
                                 
                                Posts
                                 
                                Works
                                 
                                Comg Officers
                                 
                                Regt
                                 
                                Milia
                                 
                                Total
                            
                            
                                
                                Augusta
                                
                                2 Forts
                                
                                Col. Brown a Tory
                                
                                300
                                
                                60
                                
                                360
                            
                            
                                
                                Ninety Six
                                
                                2 Ditto
                                
                                Colo. Cruger Do
                                
                                300
                                
                                150
                                
                                450
                            
                            
                                
                                Stephens Creek
                                
                                
                                
                                Kirkland  Do
                                
                                
                                
                                50
                                
                                50
                            
                            
                                
                                Colo. Williams’s
                                
                                
                                
                                Brigr R.
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                 on little river
                                
                                1 Ditto
                                
                                Cuningham  Do
                                
                                
                                
                                200
                                
                                200
                            
                            
                                
                                Stiles Ferry
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                 on Rowan River
                                
                                Block Hos.
                                
                                Majr McArthur
                                
                                200
                                
                                
                                
                                200
                            
                            
                                
                                Near the same place
                                
                                
                                
                                Colo. Tarleton
                                
                                300
                                
                                
                                
                                300
                            
                            
                                
                                Wemmesborough
                                
                                No works
                                
                                Lord Cornwallis
                                
                                900
                                
                                100
                                
                                1000
                            
                            
                                
                                Congaree
                                
                                Redoubt
                                
                                Captn
                                
                                
                                
                                60
                                
                                60
                            
                            
                                
                                Intrenchts at Nelsons
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                 At Col. Simpson’s
                                
                                
                                
                                Majr McWilliams
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                 at Congaree & at
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                 Nelson’s Ferry
                                
                                
                                
                                
                                
                                
                                
                                200
                                
                                200
                            
                            
                                
                                Encree’s Ferry
                                
                                A small Post of
                                
                                
                                
                                
                                
                                Mila
                                
                                
                            
                            
                                
                                Cambden
                                
                                5 close redts
                                
                                Lord Rawden
                                
                                500
                                
                                200
                                
                                700
                            
                            
                                
                                Near Cambden
                                
                                A Small comd under
                                
                                Colo. Gerry
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                
                                Captn Blake
                                
                                80
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                George Town
                                
                                Colo. Cattell
                                
                                
                                
                                80
                                
                                160
                            
                            
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Singleton’s Mills on
                                
                                Force unknown
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                the heights of Santee
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                Kings Tree on the
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                 Enoree Ferry lately
                                
                                
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                 Arrived
                                
                                
                                
                                
                                
                                204
                                
                                
                                
                                204
                            
                            
                                
                                Charles Town
                                
                                
                                
                                
                                
                                500
                                
                                
                                
                                500
                            
                            
                                
                                Savanna
                                
                                a very small force
                                
                                
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Regulars
                                
                                3584
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                Militia
                                
                                1340
                                
                                
                                
                                
                                
                                
                            
                            
                                
                                In the Harbour The Galatea Ship of War
                                
                                
                                
                                
                                
                                
                            
                        

                    